                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


JERRY VEITH                                                                            PLAINTIFF


v.                                    Case No. 1:19-cv-1001


AEROJET ROCKETDYNE, INC.                                                            DEFENDANT


                                             ORDER

       Before the Court is a Stipulation of Dismissal with Prejudice. ECF No. 21. The parties

stipulate that Plaintiff’s complaint should be dismissed with prejudice, with each party to bear its

own costs and attorneys’ fees. Thus, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

Plaintiffs’ complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 8th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
